DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-15 are objected to because of the following informalities:  claims use both U.S. “signaling”and U.K. “signalling” spellings throughout the claims. Since this is a U.S. application, examiner recommends amending all to “signaling.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-10, 13-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al., (U.S. Patent Application Publication No. 2018/0332284 A1), [hereinafter Liu].
Regarding Claims 1, 8 and 15, Liu discloses a method (method, device and computer readable medium) of signaling an intra prediction mode used to encode a current block in an encoded video bitstream using at least one processor (a method comprising: storing, in a memory, a bitstream including image blocks coded as prediction blocks; obtaining, by a processor coupled to the memory, a current prediction block encoded by a Direct Current (DC) intra-prediction mode; 0014, A video coding device; abstract, and a non-transitory computer readable medium comprising a computer program product for use by a video coding device, the computer program product comprising computer executable instructions stored on the non-transitory computer readable medium such that when executed by a processor cause the video coding device to; 0018), the method comprising:
generating a first most probable mode (MPM) list ([0099] The alternative reference line scheme 800 and the primary reference line scheme 700 can be combined/modified to employ both an intra-prediction mode list 920 and the intra-prediction mode subset 930 and Fig. 9 Intra-prediction mode list) corresponding to a zero reference line (FIG. 7 is a schematic diagram illustrating an example of a primary [i.e., zero] reference line scheme 700 for coding a block with intra-prediction; [0092]) of the current block (Fig. 7 element 701), wherein the first MPM list a first plurality of intra prediction modes (Fig. 9 element 900 showing both Intra_Planar 921 and Intra_DC 923 included in a first MPM list);
generating a second MPM list ([0099] The intra-prediction modes that have access to alternative reference lines are stored in the intra-prediction mode subset 930 as alternative reference line prediction modes 933) corresponding to one or more non-zero reference lines of the current block ([0101] the intra-prediction mode subset 930 contains the intra-prediction modes in an MPM list 935; i.e., second MPM list), wherein the second MPM list comprises a second plurality of intra prediction modes (Fig. 9), the second plurality of intra prediction modes comprising a subset of the first plurality of intra prediction modes ([0101] The mode range of the intra-prediction mode subset 930 contains fewer intra-prediction modes (e.g., rough modes) than the intra-prediction mode list 920 and [0103] The examples/embodiments above presume that the intra-prediction mode subset 930 includes each odd (or each even) of the intra-prediction modes 923), 
signalling a reference line index ([0109] a reference line index 1044 is also included to indicate to the decoder which reference line contains the matching sample) indicating a reference line used to encode the current block from among the zero reference line (primary reference line; 0111) and the one or more non-zero reference lines (conditional signaling representation 1000 and conditional signaling representation 1100 can be employed to signal either an intra-prediction mode with alternative reference lines or an intra-prediction mode with a primary reference line, respectively; 0111 and Figs. 10 and 11); and
signalling an intra mode index indicating the intra prediction mode (decode the first intra-prediction mode by an intra-prediction mode index; 0005 and Figs. 10 and 11), wherein, based on the reference line index indicating that the reference line is the zero reference line (primary reference line; 0111), the intra mode index indicates the intra prediction mode within the first MPM list ([0099] Such intra-prediction modes 923 may each be indexed by a corresponding intra-prediction mode index 921), or based on the reference line index indicating that the reference line is one from among the one or more non-zero reference lines ([0099] alternative intra-prediction mode index 931 is an index value used to number and indicate the alternative reference line prediction modes 933 in the intra-prediction mode subset 930), the intra mode index indicates the intra prediction mode within the second MPM list ([0145] the intra-prediction mode subset [i.e., second MPM list] includes modes associated with an MPM list for the block.  Further, the intra-prediction mode subset may include any other combination of intra-prediction modes discussed hereinabove), 
wherein based on the reference line index indicating that the reference line is the one from among the one or more non-zero reference lines ([0196] When the reference line index points to an additional reference line, then the intra-mode subset 930 is implicated), the intra mode index is signaled using 4 bins ([0058] a bin is a binary value that is treated as variable (e.g., a bit value that may vary depending on context). Entropy coding allows the encoder to discard any options that are clearly not viable for a particular case, leaving a set of allowable options. Each allowable option is then assigned a code word. The length of the code words is based on the number of allowable options (e.g., one bin for two options, two bins for three to four options, etc.); [0103] The examples/embodiments above presume that the intra-prediction mode subset 930 includes each odd (or each even) of the intra-prediction modes 923. However, other mechanisms can also be employed to populate the intra-prediction mode subset 930 while employing the mechanisms described above. In one example, the intra-prediction mode subset 930 includes each Nth intra-prediction mode in [DirS, DirE], where N is an integer equal to 0, 1, 2, 3, 4, etc. This example can also be described as {DirS, DirS+N, DirS+2N . . . DirE}. As another example, the intra-prediction mode subset 930 may contain each Nth intra-prediction mode in [DirS, DirE] as well as Planar and DC intra-prediction modes. [i.e., if there are 16 modes, the design would use 4 bins]).
Regarding claims 2, 9 and 16 Liu discloses all the limitations of claims 1, 8 and 15, as discussed above. Liu also discloses wherein the zero reference line comprises a nearest reference line from among a plurality of reference lines of the current block (Fig. 12, reference row 0 is nearest to the current block).
Regarding claims 3, 10, and 17, Liu discloses all the limitations of claims 1, 8, and 15, as discussed above. Liu also discloses wherein the second MPM list is smaller than the first MPM list ([0101] The mode range of the intra-prediction mode subset 930 contains fewer intra-prediction modes (e.g., rough modes) than the intra-prediction mode list 920).
Regarding claims 6, 13 and 20 Liu discloses all the limitations of claims 1, 8 and 15, as discussed above. Liu also discloses wherein based on the reference line index indicating that the reference line is the zero reference line, the intra mode index is signaled using 5 bins (Table 8).
Regarding claims 7, and 14 Liu discloses all the limitations of claims 1, and 8, as discussed above. Liu also discloses wherein the first MPM list includes at least one of a DC mode and a planar mode (Fig. 9 element 900 showing both Intra_Planar 921 and Intra_DC 923 included in a first MPM list), and wherein the second MPM list includes all modes of the first MPM list except for the at least one of the DC mode and the planar mode ([0111] when the selected intra-prediction mode is not included in [DirS, DirE] (e.g., DC or planar mode), there is no need to signal the reference line index.  Hence, the reference index is inferred to be equal to zero, where zero indicates a primary reference line immediately adjacent to the current block; the intra-prediction mode subset 930 may not be employed as all directional references employ alternative reference lines in such a case.  In summary, the reference line index is signaled in such an example whenever the intra-prediction mode is not DC or planar mode).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, further in view of Chen et al., Algorithm Description of Joint Exploration Test Model 3, Joint Video Exploration Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 3rd Meeting: Geneva, CH, 26 May – 1 June 2016, JVET-C1001_v3, pp. 6-7, [hereinafter Chen].
Regarding claims 4, 11, and 18, Liu discloses all the limitations of claims 3, 10, and 17, as discussed above. 
Liu does not explicitly disclose wherein a number of modes of the first MPM list is six, and a number of modes of the second MPM list is four.
Chen suggests wherein a number of modes of the first MPM list is six (An initial MPM list is formed by insert 5 neighbour intra modes, planar, and DC modes into the MPM list… Finally, if the MPM list is still not complete, the default modes are added in the order of: vertical, horizontal, mode 2, and diagonal mode. As a result of this process, a unique list of 6 MPM modes is generated; pp. 6-7), and a number of modes of the second MPM list is four (Combining the teachings of Jiang by subtracting planar, and DC modes from the primary list of 6 MPMs, the second MPM list is four; pp. 6-7).
Therefore, it would have been obvious at the time the invention was filed to combine the coding method, device and computer-readable media of Liu with the reduced number of MPMs. The motivation would be to accommodate the increased number of directional Intra modes, an Intra mode coding method with 6 Most Probable Modes (MPMs) is used. Chen at p. 6.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., (U.S. Patent Application Publication No. 2018/0332284 A1), hereinafter (“Liu”),
Regarding claims 5, 12 and 19, Liu discloses all the limitations of claims 1, 8 and 15, as discussed above. Liu also discloses signaling the reference line index after the intra mode index (Fig. 10). One of ordinary skill in the art could have combined the elements as claimed by known methods by signaling the reference line index before the intra mode index, and that in combination, each element merely performs the same function as it does separately. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to signal both indexes, and merely a design choice as to which is read first. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang, US 2019/0158828 A1 suggesting intra prediction indices; Lee, US 2022/0030226 A1 suggesting multiple reference line index; Choi, US 2021/0344929 A1 suggesting multi-line references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON SLATER whose telephone number is (571)270-0375.  The examiner can normally be reached on MON-FRI 8AM-4PM EST, alt FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/Alison Slater/Primary Examiner, Art Unit 2487